Citation Nr: 0300843	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
service-connected allergic rhinitis with sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to 
October 1978.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the 
RO) in Los Angeles, California, which increased the 
evaluation of the veteran's service-connected allergic 
rhinitis with sinusitis from 0 to 10 percent.  The veteran 
filed a timely notice of disagreement and the RO 
subsequently issued a statement of the case (SOC).  In 
March 2002 the veteran perfected his appeal and the issue 
was properly certified to the Board.  

The Board notes that in his July 2001 notice of 
disagreement, the veteran appears to have raised the issue 
of entitlement to service connection for sleep apnea, to 
include as secondary to service-connected allergic 
rhinitis with sinusitis.  In a correspondence dated in 
October 2001 he appears to claim entitlement to service 
connection for post-traumatic stress disorder.  The 
veteran, through his representative, issued a statement in 
November 2001, which alleged that a July 1980 RO rating 
decision contained clear and unmistakable error.  Finally, 
the RO received a statement from the veteran in December 
2001 that alleged entitlement to service connection for 
chronic bronchitis, a knee disability and low back pain.  
The RO does not appear to have had an opportunity to 
consider the above referenced claims.  Therefore, the said 
issues are referred to the RO for proper adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  


FINDING OF FACT

The veteran's service-connected allergic rhinitis with 
sinusitis is manifested by frequent non-incapacitating 
episodes of sinusitis, which are characterized by 
headaches, pain and nasal discharge.  


CONCLUSION OF LAW

Giving the veteran the benefit-of-the-doubt, the schedular 
criteria for an evaluation of 30 percent for service-
connected allergic rhinitis with sinusitis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Code 6510 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for allergic 
rhinitis with sinusitis, evaluated as noncompensable, in a 
rating decision dated in July 1980.  

The RO issued a rating decision in March 2001, which 
increased the evaluation of the veteran's service-
connected sinus condition from 0 to 10 percent disabling.  

Outpatient treatment records from the VA Medical Center 
indicate continued treatment for recurrent episodes of 
allergic rhinitis and chronic sinusitis.  The veteran has 
complained of headaches, nasal congestion, sneezing, and 
runny nose.  He has been treated with Flonase and 
Claritin.  Examiners in May 1997 noted dried yellow/white 
mucus.  In August 1999 the veteran was noted to have 
"clumpy" yellowish nasal discharge.  There was clear 
discharge noted in January 2000.  

The veteran was afforded a VA examination in February 2001 
at which time he reported suffering from frequent allergy 
attacks manifested by stuffy nose, runny nose and 
headaches.  The examiner noted that the veteran's current 
medications included Flonase and Loratadine.  

Physical examination revealed tenderness upon the right 
paranasal sinus.  However, there was no nasal obstruction 
or evidence of crusting or permanent discharge from the 
nose.  The nasal septum was midline with no evidence of 
perforation.  Diagnostic testing revealed paranasal 
sinuses that were within normal limits.  The veteran's 
diagnosis of allergic rhinitis with sinusitis was 
continued.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14 (2002); see Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  
The claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).


III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the 
VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in March 2002, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, 
the veteran has been advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical 
examination, to generate up-to-date evidence as to his 
service-connected condition.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

The veteran's service-connected allergic rhinitis with 
sinusitis is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6510.  

Pursuant to Diagnostic Code 6510, sinusitis detected by x-
ray only is noncompensable.  Sinusitis manifested by one 
or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting is assigned an evaluation of 10 
percent.  Thirty percent is assigned for three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  Fifty percent is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.  

In the present case, the veteran's service connected 
allergic rhinitis with sinusitis has required continuous 
medication.  He has complained of and examiners have noted 
chronic sinusitis with associated headaches.  Although 
there was no permanent nasal discharge noted at the time 
of the veteran's February 2001 VA examination, other 
examiners dating back to 1997 have noted discharge, which 
is intermittently described as a dried yellowish mucus and 
a clear discharge.  

As indicated above, the difference between the schedular 
criteria for an evaluation of 10 percent versus an 
evaluation of 30 percent is the number of allergy attacks 
per year.  In the present case, the February 2001 VA 
examiner noted that the veteran suffers frequent episodes 
of sinusitis.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2000).  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (2002). 

Therefore, giving the veteran the benefit-of-the-doubt, 
the Board finds that his service-connected allergic 
rhinitis with sinusitis warrants an evaluation of 30 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6510.  See 
38 C.F.R. §§ 3.102, 4.7 (2002).  

A higher evaluation of 50 percent is not warranted because 
the competent evidence of record does not indicate that 
the veteran's service-connected sinus condition has 
required any surgeries.  Additionally, while the veteran 
has frequent episodes of sinusitis and requires regular 
treatment, there is no indication that he has near 
constant sinusitis.  

The Board has considered the potential applicability of 
other diagnostic codes, particularly 38 C.F.R. § 4.97, 
Diagnostic Code 6522, which specifically pertains to 
allergic rhinitis.  Under Diagnostic Code 6522 allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side is assigned an evaluation of 10 
percent.  Allergic rhinitis with polyps is assigned 30 
percent.  

There is no indication that the veteran's service-
connected allergic rhinitis with sinusitis is manifested 
by polyps.  Additionally, the Board notes that the 
February 2001 VA examiner specifically noted that there 
was no nasal obstruction.  Therefore, the Board finds that 
the veteran's service-connected allergic rhinitis with 
sinusitis would not even warrant a compensable evaluation 
under Diagnostic Code 6522.  

Inasmuch as the veteran's service-connected sinus 
condition is manifested by frequent allergy attacks with 
associated headaches and discharge but with no evidence of 
polyps or nasal obstruction, the Board finds that the 
veteran's service-connected allergic rhinitis with 
sinusitis is most appropriately evaluated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510.  



ORDER

An evaluation of 30 percent for service-connected allergic 
rhinitis with sinusitis is granted, subject to the 
regulations governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

